The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                  SUMMARY
                                                              March 21, 2019

                                2019COA45

No. 17CA2260, Rinker v. Colina-Lee — Real Property —
Easements; Remedies — Injunctive Relief

     This is the first case in Colorado, and one of the few in the

United States, that addresses whether a court must find irreparable

harm prior to entering an injunction to enforce an easement. The

opinion adopts the position set forth in section 1.2(1) of the

Restatement (Third) of Property: Servitudes (Am. Law Inst. 2000)

that a finding of irreparable harm is not a prerequisite for entering

an injunction to protect an easement.

     The decision also addresses two other important issues: (1)

whether an unincorporated association is a necessary party in a

case involving interpretation of its “founding document” and (2)

whether an appellant preserves an issue for appeal where the trial
court did not give the appellant an opportunity to be heard on the

matter.

     A division of the court of appeals affirms the holding of the

district court.
COLORADO COURT OF APPEALS                                           2019COA45


Court of Appeals No. 17CA2260
Larimer County District Court No. 15CV30862
Honorable Stephen J. Jouard, Judge


George Rinker,

Plaintiff-Appellant,

v.

Lori Rose Colina-Lee,

Defendant-Appellee.


                            JUDGMENT AFFIRMED

                                  Division II
                         Opinion by JUDGE LIPINSKY
                        Dailey and Furman, JJ., concur

                          Announced March 21, 2019


Herms Herrera LLC, Jeffrey B. Cullers, Fort Collins, Colorado, for Plaintiff-
Appellant

Fischer Brown Bartlett Gunn P.C., Todd W. Rogers, Fort Collins, Colorado, for
Defendant-Appellee
¶1    Plaintiff-appellant, George Rinker, and defendant-appellee,

 Lori Rose Colina-Lee, are neighbors in the semirural subdivision of

 Soldier Canyon Estates in Larimer County. Their dispute centers

 on a culvert that Rinker installed to prevent runoff from draining

 onto his property. Colina-Lee contends that Rinker breached the

 neighbors’ road maintenance agreement when he installed the

 culvert.

¶2    Rinker appeals the district court’s orders granting Colina-Lee

 leave to assert counterclaims, denying his motion for leave to join

 the Galena Court Property Owners’ Association (the Association) as

 a defendant, and entering an injunction requiring Rinker to unblock

 the culvert.

¶3    We affirm the district court’s rulings and hold (1) the merits of

 a district court’s sua sponte ruling are reviewable on appeal,

 regardless of whether any party contemporaneously objected to it;

 (2) an unincorporated association is not a necessary party in a case

 involving interpretation of its founding document; and (3) a finding




                                   1
 of irreparable harm is not a prerequisite for entering a permanent

 injunction to protect an easement.

         I.   The Dispute Between the Residents of Galena Court

                     A.   Rinker Installs the Culvert

¶4       Galena Court, an unpaved roadway, serves six lots in Soldier

 Canyon Estates. The households residing on Galena Court entered

 into the Galena Court Property Owners’ Association Road

 Maintenance Agreement (the Agreement). The Agreement

 established the Association and required the homeowners to pay

 annual dues to fund the maintenance of Galena Court.

¶5       Shortly after purchasing his property on Galena Court, Rinker

 installed a culvert along the front of his driveway to divert the

 natural runoff from the land above his home. More than a decade

 later, Jaeson Brewen, another resident of Galena Court, reshaped a

 portion of Galena Court uphill from Rinker’s property. As part of

 this work, Brewen placed recycled asphalt material on Galena

 Court. He also increased the grade and altered the contour of

 Galena Court. These changes caused sediment and asphalt

 particles to run through the culvert and to collect on Rinker’s front

 yard.
                                    2
¶6    In addition, the Association changed the shape of the section

 of Galena Court uphill from Rinker’s property. Rinker contended

 that the new shape of Galena Court exacerbated the deposits of

 asphalt onto his yard and increased the difficulty of accessing his

 property.

¶7    Rinker complained to the Association about the asphalt

 particles that were washing down from Galena Court, through the

 culvert, and onto his front yard. Although the Association installed

 a filtration system to attempt to protect Rinker’s property from the

 runoff, polluted water continued to flow from Galena Court onto

 Rinker’s front yard. Rinker tried unsuccessfully to fix the drainage

 problem by installing filters over the culvert.

¶8    When these solutions proved ineffective, Rinker blocked the

 culvert to protect his property from further sediment damage. The

 blocked culvert caused road sediment to flow onto, and to erode,

 Galena Court. Larimer County demanded that Rinker unblock the

 culvert, asserting that the blocked culvert restricted “the flow of

 water in the road-side ditch, causing it to overflow the traveled

 way.”


                                    3
¶9     Rinker filed an action against Larimer County and Brewen.

  Rinker asked the district court to enter (1) a declaratory judgment

  that Larimer County lacked jurisdiction over Galena Court because

  it was not a public right-of-way and (2) an injunction barring

  Larimer County from altering Rinker’s property or any part of

  Galena Court adjacent to Rinker’s property. In addition, Rinker

  asserted a trespass claim against Brewen.

¶ 10   Larimer County filed a counterclaim for an injunction

  requiring Rinker to remove the obstructions he had placed on

  Galena Court and in or near the culvert. The County also sought

  an injunction prohibiting Rinker from placing any additional

  obstructions on Galena Court or otherwise interfering with Larimer

  County’s authority over Galena Court. Brewen asserted a

  counterclaim for a mandatory injunction compelling Rinker to

  remove the obstacles and to restore the surface of Galena Court.

        B.   The District Court Grants Colina-Lee Leave to File
                              Counterclaims

¶ 11   Larimer County moved for an order requiring Rinker to join all

  the property owners in the Soldier Canyon Estates subdivision as

  necessary parties pursuant to C.R.C.P. 19. After the district court

                                    4
  granted the motion, Rinker filed an amended complaint that

  included claims against all the Soldier Canyon Estates property

  owners, including Colina-Lee and the other owners of property

  adjoining Galena Court. In her answer, Colina-Lee pleaded, as an

  affirmative defense, that Rinker had breached the Agreement.

¶ 12   As the trial date approached, Larimer Country vacated the

  public right-of-way on Galena Court. Rinker then settled with

  Larimer County and Brewen. As part of the settlements, Rinker

  agreed to dismiss his claims against Larimer County and Brewen,

  who agreed to dismiss their counterclaims. Rinker and Brewen

  further agreed to the entry of a stipulated judgment that, among

  other provisions, required Rinker to remediate portions of Galena

  Court that his culvert had damaged. The stipulated judgment,

  however, would have granted Rinker authority to alter Galena Court

  without consulting the other owners of property adjoining Galena

  Court. In light of his settlements with Larimer County and Brewen,

  Rinker asked the district court to dismiss his claims against the

  property owners.




                                    5
¶ 13   Colina-Lee objected to the dismissal motion and the proposed

  stipulated judgment, which she contended would adversely affect

  her interest in Galena Court. She argued that, regardless of

  Rinker’s settlements with Larimer County and Brewen, the

  proposed stipulated judgment would give Rinker authority to alter

  Galena Court without the approval of the remaining Galena Court

  property owners, in violation of the Agreement. Colina-Lee

  requested a pretrial conference to clarify which issues, claims, and

  parties remained for trial.

¶ 14   At the pretrial conference, counsel for Colina-Lee orally moved

  for leave to amend her answer to assert counterclaims for breach of

  the Agreement. Without providing Rinker with an opportunity to

  address Colina-Lee’s motion, the district court granted the motion

  from the bench. The district court found that Colina-Lee should be

  permitted to assert a cross-claim or counterclaim in light of the

  significant change in the posture of the case as a consequence of

  Rinker’s settlements with Larimer County and Brewen. The district

  court then asked counsel for Rinker whether he had anything

  further to say. Counsel for Rinker said that, because the district


                                    6
  court had already granted Colina-Lee’s motion, Rinker would not

  present any arguments in opposition to the motion for leave to

  amend.

¶ 15   Rinker subsequently moved for reconsideration of the district

  court’s ruling granting Colina-Lee leave to amend. In his motion for

  reconsideration, Rinker argued for the first time that (1) Colina-Lee

  had waited too long to plead her new claims; (2) she had no valid

  excuse for asserting an untimely motion for leave to amend; and (3)

  the assertion of Colina-Lee’s new claims would be highly prejudicial

  to Rinker. The district court summarily denied Rinker’s motion for

  reconsideration.

¶ 16   In her counterclaims, Colina-Lee sought (1) an injunction

  requiring Rinker to comply with the Agreement and to open the

  blocked culvert and (2) a declaratory judgment that, under the

  Agreement, Rinker had no right to make unilateral changes to

  Galena Court without the approval of the other Galena Court

  property owners. After Rinker filed his answer to Colina-Lee’s

  counterclaims, the district court set a new trial date.

  C.    The District Court Denies Rinker’s Motion for Leave to Amend


                                     7
¶ 17   Rinker moved for leave to amend his complaint two months

  before trial. Rinker sought to join the Association as a defendant

  and to assert claims against the Association for nuisance and

  trespass. He also requested leave to add a claim for a declaratory

  judgment stating that the Agreement required the Association to

  maintain Galena Court.

¶ 18   The district court denied Rinker’s motion for leave to amend,

  finding that (1) the Association was not a necessary party, contrary

  to Rinker’s contention; (2) an amendment adding claims against a

  new party would require vacating the new trial date; and (3) Rinker

  had not shown good cause for amending his complaint.

                     D.   Colina-Lee Prevails at Trial

¶ 19   At the conclusion of the trial, the district court granted the

  relief that Colina-Lee had requested. It entered an injunction

  requiring Rinker to unblock the culvert. (Although the district

  court’s order also requires Rinker to restore the culvert to its

  original location, the record does not reflect from where Rinker had

  moved the culvert.)




                                     8
¶ 20         The district court also entered a declaratory judgment stating

  that (1) each property owner has the right to enforce the Agreement;

  (2) the Agreement governs the repair, maintenance, and

  improvement of Galena Court; (3) the Association is responsible for

  maintaining Galena Court; (4) the Association is responsible for any

  improvements to Galena Court; (5) pursuant to the Agreement, the

  property owners must avoid damaging or degrading Galena Court

  beyond the wear due to normal usage; and (6) the Agreement does

  not otherwise impair or limit the property owners’ use of their

  respective properties. Rinker filed this appeal.

       II.    The District Court Did Not Abuse Its Discretion in Granting
                        Colina-Lee’s Motion for Leave to Amend

¶ 21         Rinker contends that the district court erred in granting

  Colina-Lee leave to assert counterclaims against him. He argues

  that Colina-Lee’s motion was untimely and prejudicial. We

  disagree.

   A.         Rinker’s Opposition to Colina-Lee’s Motion Is Properly Before
                                      Us on Appeal

¶ 22         Before reviewing the merits of Rinker’s opposition to Colina-

  Lee’s motion for leave to amend, we consider whether Rinker’s

  arguments against Colina-Lee’s motion are properly before us. The
                                         9
  parties did not brief whether Rinker preserved those arguments for

  appeal. Preservation is a threshold question. People v. Bondsteel,

  2015 COA 165, ¶ 6, ___ P.3d ___, ___ (cert. granted Oct. 31, 2016).

  We do not review issues that have been insufficiently preserved.

  Liberty Bankers Life Ins. Co. v. First Citizens Bank & Tr. Co., 2014
COA 151, ¶ 25, 411 P.3d 111, 118.

¶ 23   We conclude that we may review the issue given the

  circumstances under which the district court granted Colina-Lee’s

  motion. Without advance notice to the district court or to Rinker,

  at the pretrial conference, Colina-Lee orally moved for leave to

  assert counterclaims. Following a brief colloquy with counsel for

  Colina-Lee, and without asking for Rinker’s position on the motion,

  the district court granted Colina-Lee leave to “file an amended

  pleading to assert whatever cross-claims or counterclaims she

  deems appropriate.”

¶ 24   Before issuing its ruling, the district court never gave Rinker a

  timely opportunity to be heard on the matter. Only after granting

  the motion did the district court ask Rinker’s attorney, “do you have

  anything further?”


                                    10
¶ 25   As a general rule, a party must make a timely and specific

  objection or request for relief in the district court to preserve an

  issue for appeal. Am. Family Mut. Ins. Co. v. DeWitt, 218 P.3d 318,

  326 (Colo. 2009). To be timely, a party must assert the objection or

  request for relief contemporaneously with the allegedly erroneous

  action. See Antolovich v. Brown Grp. Retail, Inc., 183 P.3d 582, 600

  (Colo. App. 2007). In addition, presentation of new arguments in a

  motion for reconsideration is improper. Ogunwo v. Am. Nat’l Ins.

  Co., 936 P.2d 606, 611 (Colo. App. 1997); see also C.R.C.P. 121,

  § 1-15(11) (“Motions to reconsider interlocutory orders of the court

  . . . . are disfavored. A party moving to reconsider must show more

  than a disagreement with the court’s decision.”); Bally Export Corp.

  v. Balicar, Ltd., 804 F.2d 398, 404 (7th Cir. 1986) (“[A] motion for

  reconsideration is an improper vehicle . . . to tender new legal

  theories”).

¶ 26   Initially, we note that we need not decide whether, to preserve

  his objections for appeal, Rinker should have made a record of his

  objections immediately after the court ruled on the matter. (It

  should go without saying, however, that the district court should


                                     11
  have provided him with an opportunity to respond to Colina-Lee’s

  oral motion prior to deciding it.) That is because where, as here,

  the trial court rules sua sponte on an issue, the merits of its ruling

  are subject to review on appeal, whether timely objections were

  made or not. See In re Estate of Ramstetter, 2016 COA 81, ¶ 71 n.7,

  411 P.3d 1043, 1054 n.7 (referencing the rule that “where a trial

  court addresses an argument, whether that argument was

  preserved is moot”); cf. People v. Milligan, 77 P.3d 771, 775 (Colo.

  App. 2003) (“[B]ecause the trial court addressed defendant’s

  statements and the Miranda issue at the suppression hearing, we

  conclude the issue was properly preserved for appeal.”).

¶ 27   Consequently, we address the merits of Rinker’s objections to

  Colina-Lee’s motion for leave to amend.

                         B.   Standard of Review

¶ 28   Granting leave to amend is within the sound discretion of the

  trial court. Benton v. Adams, 56 P.3d 81, 85 (Colo. 2002). On

  appeal, we review whether the trial court abused its discretion in

  ruling on the motion to amend. Polk v. Denver Dist. Court, 849 P.2d
23, 25 (Colo. 1993).


                                    12
¶ 29   A trial court abuses its discretion when its decision is

  manifestly arbitrary, unreasonable, or unfair. E-470 Pub. Highway

  Auth. v. Revenig, 140 P.3d 227, 230 (Colo. App. 2006). “It is not

  necessary that we agree with the trial court’s decision.” Streu v.

  City of Colo. Springs ex rel. Colo. Springs Utils., 239 P.3d 1264, 1268

  (Colo. 2010). A court also abuses its discretion when it

  misconstrues or misapplies the law. People v. Reyes, 166 P.3d 301,

  302 (Colo. App. 2007).

¶ 30   The trial court’s determination must not exceed the bounds of

  the rationally available choices, given the facts and applicable law

  in the case. Big Sky Network Can., Ltd. v. Sichuan Provincial

  Gov’t, 533 F.3d 1183, 1186 (10th Cir. 2008).

          C.   The Law Governing Motions for Leave to Amend

¶ 31   C.R.C.P. 15(a) prescribes “a liberal policy of amendment and

  encourages the courts to look favorably on requests to amend.”

  Eagle River Mobile Home Park, Ltd. v. Dist. Court, 647 P.2d 660, 662

  (Colo. 1982) (quoting Varner v. Dist. Court, 618 P.2d 1388, 1390

  (Colo. 1980)). Pleadings are not sacrosanct, and justice is best

  served by permitting parties to ensure that the issues, as ultimately


                                    13
  framed, represent the parties’ true positions. Brown v.

  Schumann, 40 Colo. App. 336, 338-39, 575 P.2d 443, 445 (1978).

¶ 32   Our leniency toward the granting of amendments is not

  without limits, however. Polk, 849 P.2d at 25. Leave to amend may

  be denied where, for example, the moving party unduly delayed in

  seeking the amendment, the amendment would unduly prejudice

  the opposing party, the moving party acted in bad faith or with a

  dilatory motive, or the amendment would be futile. Varner, 618
P.2d at 1390; Akin v. Four Corners Encampment, 179 P.3d 139, 147

  (Colo. App. 2007).

¶ 33   The district court must assess the motion for leave to amend

  in light of the totality of the circumstances. Polk, 849 P.2d at 26. It

  must balance the policy favoring amendment of pleadings against

  the burden that granting the amendment may impose on the other

  party. Gaubatz v. Marquette Minerals, Inc., 688 P.2d 1128, 1130

  (Colo. App. 1984).

¶ 34   Courts may permit amendment late in a case so long as the

  amendment does not prejudice the nonmoving party. Eagle River,
647 P.2d at 663. The supreme court has affirmed district courts’


                                    14
  orders granting leave to amend four days prior to trial, Palmer Park

  Gardens, Inc. v. Potter, 162 Colo. 178, 182-83, 425 P.2d 268, 271

  (1967), and even during trial, Cont’l Sales Corp. v. Stookesberry, 170
Colo. 16, 24, 459 P.2d 566, 570 (1969). Delay alone, without a

  showing of resulting prejudice or an obvious design to harass,

  generally is an insufficient basis to deny a motion for leave to

  amend. Eagle River, 647 P.2d at 663.

        D.   Colina-Lee’s Motion for Leave to Amend Was Timely

¶ 35   Rinker contends that the district court erred in granting

  Colina-Lee’s motion for leave to amend because the motion was

  untimely. He asserts, correctly, that Colina-Lee had been aware of

  the facts underlying her counterclaims for months before the

  pretrial conference. The proposed counterclaims arose under the

  same facts as those supporting Colina-Lee’s affirmative defense of

  breach of contract, which she included in her answer five months

  before the pretrial conference.

¶ 36   The record reflects that the district court granted Colina-Lee

  leave to amend primarily because of the significant change in the

  posture of the case following Rinker’s announcement at the pretrial


                                    15
  conference that he had settled with Larimer County and Brewen.

  We agree with the district court that Colina-Lee’s motion was timely

  because Rinker’s settlements with Larimer County and Brewen

  significantly impacted Colina-Lee’s ability to protect her interest in

  Galena Court.

¶ 37   The nature of the litigation changed substantially upon

  Rinker’s announcement of his settlements with Larimer County and

  Brewen. In their respective counterclaims, Larimer County and

  Brewen sought orders requiring Rinker to remove the obstructions

  he had placed within the right-of-way on Galena Court and barring

  him from placing any new obstructions in the right-of-way. In its

  counterclaim, Larimer County had asserted that (1) Galena Court

  was a dedicated public road; (2) Larimer County had the sole right

  to authorize and control the use of Galena Court; and (3) Larimer

  County’s authority superseded the rights of all users of the public

  right-of-way, including the owners of the lots that abutted the road.

  Brewen’s counterclaim included a cause of action for Rinker’s

  breach of the Agreement.




                                    16
¶ 38   Colina-Lee believed that, through their counterclaims, Larimer

  County and Brewen were protecting her interest in keeping Galena

  Court free from Rinker’s obstructions. As a consequence of Larimer

  County’s and Brewen’s settlements with Rinker, however, their

  counterclaims dropped out of the case. Rinker’s settlements with

  Larimer County and Brewen would have given Rinker authority to

  make unilateral changes to Galena Court without consulting the

  remaining Galena Court property owners.

¶ 39   Upon learning of Rinker’s settlement with Brewen, Colina-Lee

  concluded that she needed to take affirmative steps to protect her

  interest in Galena Court, including seeking a remedy for the

  damage that Rinker was causing to Galena Court. For this reason,

  Colina-Lee orally moved at the pretrial conference for leave to file

  her own breach of contract counterclaims against Rinker.

¶ 40   We disagree with Rinker’s contention that Colina-Lee had

  ample opportunity before the pretrial conference to assert her

  counterclaims. The record does not indicate that Colina-Lee could

  have foreseen that Larimer County and Brewen would drop their

  counterclaims or that Larimer County would vacate the public


                                    17
  right-of-way on Galena Court. Before the pretrial conference,

  Colina-Lee could not have known that the parties protecting her

  interest in Galena Court had agreed to settlement terms that would

  have allowed Rinker to unilaterally alter Galena Court.

¶ 41    Allowing Colina-Lee leave to amend promoted judicial economy

  and ensured that all disputes relating to Rinker’s alleged violation

  of the Agreement could be resolved through a single action.

  Nothing in the record indicates that Colina-Lee filed her motion in

  bad faith or for a dilatory purpose.

¶ 42    We therefore hold that Colina-Lee did not unreasonably delay

  in moving for leave to amend, given the material change in the

  posture of the case upon Larimer County’s and Brewen’s

  settlements with Rinker.

   E.    Rinker Did Not Suffer Undue Prejudice as a Consequence of
                  Colina-Lee’s Amendment of her Pleading

¶ 43    Rinker argues that the district court’s order granting

  Colina-Lee leave to amend improperly deprived him of the benefits

  of his settlement with Brewen and forced him to start over in

  defending a claim for alleged breach of the Agreement. We disagree.



                                    18
¶ 44   Rinker does not cite any legal authority to support his

  contention that he could have imposed on Colina-Lee the terms of

  his settlements with Larimer County and Brewen, even though the

  settlements would have permitted Rinker to continue to obstruct

  the portion of Galena Court adjoining Colina-Lee’s property. When

  Larimer County and Brewen settled with Rinker, Colina-Lee needed

  to protect her interests by asserting her own breach of contract

  counterclaims.

¶ 45   In any event, the district court cured any possible prejudice to

  Rinker by continuing the trial date. “Where the prejudice suffered

  by the opposing party is lack of adequate time to prepare his case,

  this hardship may be avoided by granting a continuance of the trial

  date.” Eagle River, 647 P.2d at 663-64.

¶ 46   Rinker conceded that Colina-Lee’s counterclaims were

  substantially similar to Brewen’s breach of contract counterclaim.

  Rinker had litigated that counterclaim for months. He therefore

  had ample opportunity to prepare a defense to Colina-Lee’s nearly

  identical counterclaims.




                                   19
¶ 47          For these reasons, we conclude that the district court did not

  abuse its discretion in granting Colina-Lee leave to amend.

       III.     The District Court Did Not Abuse Its Discretion in Denying
                         Rinker’s Motion for Leave to Amend

¶ 48          Rinker contends that the district court erred in denying his

  motion for leave to amend his complaint. We disagree.

                              A.    Standard of Review

¶ 49          As we noted in Part II.B above, granting leave to amend is

  within the sound discretion of the district court. Benton, 56 P.3d at

  85. We will uphold the district court’s decision as long as it does

  not exceed the bounds of the rationally available choices, given the

  facts and applicable law. Big Sky Network Can., Ltd., 533 F.3d at

  1186.

  B.          Rinker’s Arguments Supporting His Motion for Leave to Amend

¶ 50          Rinker did not merely request leave to amend his complaint.

  He sought to join the Association as a new party and to assert new

  claims against the Association only two months before trial. He did

  not seek leave to amend his claims against Colina-Lee, the only

  other party to the case.



                                          20
¶ 51   Rinker contends that the district court erred in denying his

  motion for leave to amend because the Association was a necessary

  party, as it “had an interest in the meaning of its own founding

  document” — the Agreement.

¶ 52   C.R.C.P. 19(a) states that

            [a] person who is properly subject to service of
            process in the action shall be joined as a party
            in the action if: (1) In his absence complete
            relief cannot be accorded among those already
            parties, or (2) he claims an interest relating to
            the subject of the action and is so situated
            that the disposition of the action in his
            absence may: (A) As a practical matter impair
            or impede his ability to protect that interest or
            (B) leave any of the persons already parties
            subject to a substantial risk of incurring
            double, multiple, or otherwise inconsistent
            obligations by reason of his claimed interest.

¶ 53   Rinker does not support his argument that the Association

  was a necessary party with any legal authority other than C.R.C.P.

  19(a)(1)(A), which refers neither to unincorporated organizations nor

  to “founding documents.” We are unaware of any case holding that

  a corporate entity must be joined as a necessary party in any action

  involving interpretation of its “founding document.”

¶ 54   Three days after oral argument, Rinker submitted

  supplemental authority in the form of citations to three out-of-state
                                    21
  cases, all decided more than a decade ago. Rinker contends that

  the cases support his argument that the Association was a

  necessary party.

¶ 55   Rinker did not comply with C.A.R. 28(i) in tendering the cases.

  See C.A.R. 28(i) (“If pertinent and significant new authority comes to

  a party’s attention after the party’s brief has been filed, a party may

  promptly advise the court by giving notice . . . .”) (emphasis added).

  None of the three cases is new. We have discretion to disregard

  supplemental authority that is not pertinent, significant, and new.

  DeHerrera v. Am. Family Mut. Ins. Co., 219 P.3d 346, 354 (Colo.

  App. 2009).

¶ 56   In any event, none of Rinker’s cases addresses whether a

  corporate entity must be joined as a necessary party in a case

  involving interpretation of its “founding document.” See McCraw v.

  Aux, 696 S.E.2d 739, 740 (N.C. Ct. App. 2010); Page v. Bald Head

  Ass’n, 611 S.E.2d 463, 465 (N.C. Ct. App. 2005); Gurrad v. Klipsun

  Waters Homeowner’s Ass’n, No. 23029-1-II, 1998 WL 804801, at *2

  (Wash. Ct. App. Nov. 20, 1998) (unpublished opinion). Rinker’s




                                    22
  supplemental authority, therefore, does not alter our conclusion

  that the Association was not a necessary party.

¶ 57   We are therefore unconvinced that the district court erred in

  declining to join the Association as a necessary party.

¶ 58   Indeed, the case law supports the district court’s decision that

  preservation of the trial date warranted denial of Rinker’s motion for

  leave to amend. In Apollo Tire, Inc. v. United Bank of Lakewood

  National Ass’n, 531 P.2d 976, 977-78 (Colo. App. 1974) (not

  published pursuant to C.A.R. 35(f)), a division of this court held

  that a district court does not abuse its discretion in denying a

  motion for leave to amend where “[the] litigation had already been

  protracted and the granting of plaintiff’s motion to amend would

  have required further lengthy delay in order that the defendants

  might respond to the new claims for relief.” See Eckstine v. Harris,

  521 P.2d 1280, 1281 (Colo. App. 1974) (not published pursuant to

  C.A.R. 35(f)) (holding that denial of leave to amend is proper where

  “numerous delays have already occurred, the proposed amendment

  is not tendered until just prior to the date of the trial, and no




                                     23
  justification appears for further delay in bringing the litigation to an

  end”).

¶ 59    A motion to join a new party is materially different from a

  request to amend claims against existing parties, particularly if the

  proposed new party is not necessary to adjudication of the case.

  Accordingly, we conclude that the district court did not abuse its

  discretion in denying Rinker’s motion for leave to amend.

  IV.   The District Court Did Not Abuse Its Discretion in Entering the
                  Permanent Injunction Against Rinker

¶ 60    Rinker contends that the district court erred in entering a

  permanent injunction requiring him to unblock the culvert and to

  restore it to its original location. (As noted above, the record

  contains no information regarding the original location of the

  culvert. Accordingly, we solely examine that portion of the

  injunction requiring Rinker to unblock the culvert.)

¶ 61    Specifically, Rinker contends that the district court (1) did not

  make a finding on each of the required elements of an injunction

  and (2) entered an overbroad order that improperly mandates

  Rinker to take specific actions on his property. We disagree.



                                     24
                         A.   Standard of Review

¶ 62   We review the district court’s order entering a permanent

  injunction for an abuse of discretion. Rome v. Mandel, 2016 COA
192M, ¶ 60, 405 P.3d 387, 399; Stulp v. Schuman, 2012 COA 144,

  ¶ 9, 410 P.3d 457, 459. The grant or denial of injunctive relief lies

  within the sound discretion of the district court and will be reversed

  only upon a showing of an abuse of that discretion. Langlois v. Bd.

  of Cty. Comm’rs, 78 P.3d 1154, 1157 (Colo. App. 2003).

¶ 63   A court abuses its discretion when its decision is manifestly

  arbitrary, unreasonable, or unfair; is based on an erroneous

  understanding or application of the law; or misconstrues or

  misapplies the law. People v. Wunder, 2016 COA 46, ¶ 20, 371 P.3d
785, 789. When reviewing orders for permanent injunctions, we

  defer to the district court’s underlying factual findings if the record

  supports them. Rome, ¶ 60, 405 P.3d at 399; Stulp, ¶ 9, 410 P.3d

  at 459.

              B.   The Required Elements of an Injunction

¶ 64   Under the Colorado law governing permanent injunctions, the

  party seeking the injunction must generally prove four elements: (1)

  he or she has achieved actual success on the merits; (2) irreparable
                                     25
  harm will result unless the injunction is issued; (3) the threatened

  injury outweighs the harm that the injunction may cause to the

  opposing party; and (4) the injunction, if issued, will not adversely

  affect the public interest. Langlois, 78 P.3d at 1158.

¶ 65   Rinker concedes that the district court found that Colina-Lee

  satisfied the first element for entry of an injunction: actual success

  on the merits. Accordingly, we do not need to address this element.

¶ 66   Rinker contends that the district court erred in entering the

  injunction without making findings regarding the second, third, and

  fourth elements. We disagree.

                  1.   Element Two: Irreparable Harm

¶ 67   Although Colorado courts have entered injunctions to enforce

  easements, see, e.g., Roaring Fork Club, L.P. v. St. Jude’s Co., 36
P.3d 1229, 1237-38 (Colo. 2001); Upper Platte & Beaver Canal Co. v.

  Riverview Commons Gen. Improvement Dist., 250 P.3d 711, 715-16

  (Colo. App. 2010); Lazy Dog Ranch v. Telluray Ranch Corp., 923
P.2d 313, 316-18 (Colo. App. 1996), they have not considered

  whether a court must satisfy the irreparable harm element before

  enjoining interference with an easement. (Both Rinker and


                                    26
  Colina-Lee concede that their dispute concerns rights to an

  easement. An easement is a “nonpossessory right to enter and use

  land in the possession of another . . . .” Restatement (Third) of

  Prop.: Servitudes § 1.2(1) (Am. Law Inst. 2000).)

¶ 68   For this reason, we turn to the Restatement for guidance on

  the required elements of an injunction entered to restore an

  easement. The Restatement explains “why easement cases often

  require noncompensatory relief.” Upper Platte, 250 P.3d at 715

  (citing section 8.3 of the Restatement (Third) of Prop.: Servitudes

  authoritatively). “Injunctive relief is normally available to redress

  violations of easements . . . without proof of irreparable injury or a

  showing that a judgment for damages would be inadequate.”

  Restatement (Third) of Prop.: Servitudes § 8.3 cmt. b.

¶ 69   Comment b explains that a court need not find the element of

  irreparable harm in enjoining interference with an easement

  because (1) the value of an easement can be difficult to quantify; (2)

  market values may not reflect the easement’s value to the land

  owner; and (3) a party should not be permitted to buy out of a

  servitude obligation if the servitude continues to serve its purpose.


                                    27
  Id. (The Restatement uses the term “servitude” to describe

  easements and similar rights and obligations that run with the

  land. Id. § 1.1(1)(a) & (b).) We find the reasoning of the

  Restatement persuasive.

¶ 70   We therefore hold that a party seeking an injunction as a

  remedy for wrongful interference with an easement is not required

  to prove irreparable harm.

  2.    Elements Three and Four: Balancing the Parties’ Interests and
           Evaluating the Impact of the Proposed Injunction on the
                              Public Interest

¶ 71   The Restatement does not address whether courts may enter

  an injunction as a remedy for interference with an easement

  without making findings as to whether (1) the threatened injury

  outweighs the harm the injunction may cause to the opposing party

  and (2) the injunction, if issued, will not adversely affect the public

  interest.

¶ 72   We need not decide whether a court must consider the third

  and fourth elements when considering an injunction to enforce an

  easement, however. Regardless of whether those elements apply to




                                     28
  injunctions involving easements, the district court’s findings

  satisfied the third and fourth elements.

   a.    The District Court Balanced the Injury to Colina-Lee Against
                the Harm an Injunction Would Cause Rinker

¶ 73    The district court balanced Colina-Lee’s and Rinker’s

  competing interests. The district court acknowledged Rinker’s

  argument that Colina-Lee’s interest in the condition of Galena

  Court must be “balanced with Rinker’s rights as the owner of the

  burdened property.”

¶ 74    The district court found that, by blocking the culvert, Rinker

  caused “erosion, ruts, and channels clearly beyond what would be

  considered wear [to Galena Court] due to normal usage.” The

  district court noted that the Agreement precluded Rinker from

  damaging Galena Court in this manner. Therefore, the district

  court found that, absent the requested injunction, Rinker’s

  activities would result in further harm to Colina-Lee’s interest in

  Galena Court.

¶ 75    At the same time, the district court acknowledged that

  reopening the culvert would impact Rinker by causing “runoff and

  debris [to be] deposited in [Rinker’s] front yard.” The district court

                                    29
  thus considered the harm that entry of the injunction would cause

  to Rinker.

¶ 76    Therefore, the record reflects that the district court balanced

  the injury that Rinker was causing to Colina-Lee’s interest in

  Galena Court against the harm that the requested injunction would

  cause to Rinker. The district court concluded that the benefit of

  remediating the damage to Galena Court outweighed the harm that

  Colina-Lee’s injunction would cause to Rinker.

   b.    The District Court Considered Whether the Injunction Would
                      Adversely Impact the Public Interest

¶ 77    The district court determined that the proposed injunction

  would not adversely affect the public interest, which is the fourth

  element of an injunction. The district court found that Rinker’s

  actions had degraded Galena Court so badly that operators of

  passenger vehicles had difficulty driving on it. Drivers’ ability to

  navigate Galena Court without difficulty is a public interest

  consideration. Thus, the district court considered whether the

  public interest supported entry of the injunction.




                                    30
¶ 78   Accordingly, we disagree with Rinker’s contention that the

  district court made insufficient findings before entering the

  injunction.

           C.    Mandatory Injunctions in Easement Disputes

¶ 79   We next address Rinker’s challenge to the scope of the

  injunction. Rinker asserts that the district court abused its

  discretion by issuing an injunction requiring him to unblock the

  culvert, rather than simply directing him to cease violating the

  terms of the Agreement.

¶ 80   “An injunction is an extraordinary and discretionary equitable

  remedy” that is “intended to prevent future harm.” Bd. of Cty.

  Comm’rs v. Vandemoer, 205 P.3d 423, 430 (Colo. App. 2008). Trial

  courts are vested with broad discretion to formulate the terms of

  injunctive relief. Colo. Springs Bd. of Realtors, Inc. v. State, 780
P.2d 494, 498 (Colo. 1989).

¶ 81   Colorado law allows for the entry of injunctive relief in

  easement disputes. Injunctive relief is available where the servient

  owner has interfered with the dominant owner’s easement. Roaring

  Fork Club, 36 P.3d at 1237-38; Upper Platte, 250 P.3d at 715. “[I]f a

  plaintiff does not receive a double recovery, a court may issue an
                                     31
  injunction to open a blocked easement . . . .” Upper Platte, 250 P.3d

  at 715 (quoting Proper v. Greager, 827 P.2d 591, 597 (Colo. App.

  1992)).

¶ 82   Damages are inadequate in easement cases because land is

  unique, and courts must accommodate competing uses. Roaring

  Fork Club, 36 P.3d at 1235-36. In an easement alteration case,

  “damages alone will not provide the plaintiff with the actual use to

  which he is entitled,” and thus

             courts usually grant the easement owner
             injunctive relief when it is desired and when
             the defendant’s conduct in fact interferes with
             the easement rights. . . . Mandatory
             injunctions, for example an injunction to
             remove an obstruction on the easement, are
             not unusual where the facts warrant such
             relief.

  1 Dan B. Dobbs, Law of Remedies § 7.7(6), at 785 (2d ed. 1993).

¶ 83   Under Colorado law, the traditional and preferred equitable

  remedy for a continuing trespass is a mandatory injunction

  requiring the removal of the encroachment. Hunter v. Mansell, 240
P.3d 469, 479 (Colo. App. 2010). An owner of a servient tenement

  has “no right for his own convenience or profit to change the

  location of a ditch, or to do anything which will interfere with the

                                    32
  vested rights” of a dominant tenement therein, without the consent

  of the benefited party. Roaring Fork Club, 36 P.3d at 1234

  (quoting Chirichigno v. Dickinson, 63 Colo. 443, 445, 167 P. 1178,

  1178 (1917)).

¶ 84   Rinker contends that the district court erred in imposing an

  affirmative obligation on him, rather than merely ordering him to

  remove the culvert, and in formulating a mandatory injunction that

  he asserts exceeds the scope of his obligations under the

  Agreement. We disagree.

¶ 85   The injunction cases Rinker cites are distinguishable. In

  K9Shrink, LLC v. Ridgewood Meadows Water & Homeowners Ass’n,

  278 P.3d 372, 374 (Colo. App. 2011), a division of this court upheld

  an injunction that followed the parameters of a restrictive covenant

  prohibiting certain activities on the subject property. In contrast,

  Atmel Corp. v. Vitesse Semiconductor Corp., 30 P.3d 789, 796 (Colo.

  App. 2001), abrogated in part on other grounds by Ingold v.

  AIMCO/Bluffs, L.L.C. Apartments, 159 P.3d 116 (Colo. 2007),

  concerned the entry of an overbroad injunction that granted the

  plaintiff relief to which he was not entitled under his employment


                                    33
  agreement. We are not persuaded that the scope of the injunction

  in this case ran afoul of K9Shrink or Atmel.

¶ 86   The Agreement prohibits certain activities or conditions that

  damage or degrade Galena Court beyond normal wear and tear. We

  disagree with Rinker’s assertion that the district court exceeded the

  scope of its authority when it ordered Rinker to unblock the culvert.

  The entry of the mandatory injunction was an appropriate remedy

  once the district court found that Rinker was blocking an easement.

  See Hunter, 240 P.3d at 479.

¶ 87   We perceive no distinction, other than a semantic one,

  between an injunction compelling Rinker to comply with the terms

  of the Agreement and an injunction requiring Rinker to unblock the

  culvert. Unlike the overbroad relief granted in Atmel, the district

  court here fashioned an injunctive remedy consistent with Rinker’s

  obligations under the Agreement.

¶ 88   Accordingly, we conclude that the district court did not abuse

  its discretion in entering an injunction requiring Rinker to unblock

  the culvert.




                                    34
                           V.      Conclusion

¶ 89   The judgment is affirmed.

       JUDGE DAILEY and JUDGE FURMAN concur.




                                    35